DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1 and 3, wherein a lever input device is comprised of a lever, a swing arm having a swing fulcrum, the swing arm engages a first engaging portion of the lever, a body to be detected by a detector, a distance between the swing fulcrum and an engaging portion of the swing arm is larger than a distance between the swing arm and another engaging portion of the swing arm, a slider pivotally supporting the swing fulcrum, and is displaced in a direction along with the swing arm (claim 1), the lever has a pivotally supporting portion is spherical (claim 3), and the engaging portion of the lever is also spherical (claim 3).  While the prior art discloses levers, engaging portions, swing arms, swing fulcrums, bodies, detectors, sliders, distances, pivotally supporting portions, and spherical members, the prior art does not teach or render obvious the lever input devices as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/Primary Examiner, Art Unit 3656